DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on November 11, 2021 is acknowledged.
Claims 20 and 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “780” has been used to designate both a “holder” and an “energy absorption device”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Specification
The disclosure is objected to because of the following informalities:
On page 18, line 26, “30” should be changed to --31--.
On page 18, line 28, “member” should be changed to --member 56--.
On page 19, line 1, “30” should be changed to --31--. 
On page 19, line 12, “member” should be changed to --member 56--.
On page 19, line 13, “58” should be changed to --56--.
On page 22, line 6, “31” should be changed to --310--.
On page 23, line 25, “78” should be changed to --780--.
On page 24, line 2, “tube” should be changed to --tube 730--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer et al. (DE 102005028054 B3). Schafer discloses a steering column for a motor vehicle, comprising: a steering spindle 2, an inner casing tube 1.1 in which the steering spindle is rotatably mounted, an outer casing unit 1.2 configured to hold the inner casing tube, and at  by a relative movement between at least two components (1.1 and 1.2) of the steering column in a crash situation, and an arresting element (e.g., 8.1 or 8.2) configured, in a blocking position (Figs. 1 and 2), to block the relative movement, wherein the arresting element is movable from the blocking position into a release position to allow the relative movement. In the blocking position, the arresting element has a blocking structure and, in the release position, a release structure, wherein the release structure and the blocking structure are identical in structure (Figs. 1 and 2). A drive 5 is configured to move the arresting element from the blocking position into the release position, wherein the drive comprises a pyroelectric propellant charge (paragraph 0031 of the English translation). The drive is configured to move the arresting element responsive to a crash situation and/or on an event correlating with the crash situation (paragraphs 0011 and 0029-0032 of the English translation). A first of the at least two components comprises the outer casing unit, and the second of the at least two components comprises the inner casing tube, wherein the energy absorption device is operatively connected to the outer casing unit, and is operatively connected to the inner casing tube (Figs 1 and 2).
Claims 16-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnitzer et al. (US 2012/0024101 A1). Schnitzer discloses a steering column for a motor vehicle, comprising: a steering spindle 2, an inner casing tube 4 in which the steering spindle is rotatably mounted, an outer casing unit 1 configured to hold the inner casing tube, and at least one energy absorption device. The at least one energy absorption device comprises an energy  by plastic deformation.” A first of the at least two components comprises the outer casing unit, and the second of the at least two components comprises the inner casing tube, wherein the energy absorption device is operatively connected to the outer casing unit, and is operatively connected to the inner casing tube (paragraph 0050).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614